Case 1:18-cv-07142-RJD-RLM Document 10 Filed 05/10/19 Page 1 of 1 PageID #: 23



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK
                                                  X
  ROBERT PALATIN,
                                                        Case No. l:18-cv-7142-RJD-RLM
                         Plaintiff,



                                                        STIPULATION OF DISMISSAL
  BANK OF AMERICA,N.A,                                  WITH PREJUDICE


                         Defendant.

                                                 X



          IT IS HEREBY STIPULATED AND AGREED, by and between counsel for Plaintiff

 Robert Palatin ("Plaintiff) and counsel for Defendant Bank of America, N.A.("Defendant"), that

 the above-captioned action is hereby dismissed in its entirety, with prejudice and with each party

 to bear its own costs and attorneys' fees. This Stipulation may be executed in counterparts. A

 copy of the signatures on this Stipulation serve the same purposes as an original signature.

  Dated: May 9, 2019                                Dated: May 9, 2019

  /y/ Kevin Mallon (w/consenf)                      /s/Shan Massand
  Kevin Christopher Mallon                          Shan P. Massand
  Mallon Consumer Law Group,PLLC                    McGuireWoods LLP
  One Liberty Plaza, Suite 2301                     1251 Avenue of the Americas, 20**^ Floor
  New York, NY 10006                                New York, New York 10020-1104
 (646)759-3663                                      (212)548-2172
  consumer.esq@outlook.com                          smassand@mcguirewoods.com

  Counselfor Plaintiff                              Counselfor Defendant




 SO ORDERED:
                           s/ Raymond J. Dearie

 Hon.-4                               R<»4Ht)n4 7                S.D-X
 Dated: May      ,2019


 116261526
